DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s amendment filed 12/06/2021 has been entered. The claims 3, 18 and 31-236 have been cancelled. The claims 1, 2, 4-12 and 16, 17, 19-27 have been amended. The claims 1, 2, 4-17, and 19-30 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 12/06/2021 with respect to the amended claim 1 and similar claims have been fully considered but are moot in view of new ground(s) of rejection set forth in the current Office Action based on the newly cited Bar-Zeev reference. 
Applicant’s arguments filed 12/06/2021 with respect to the previously cited Kinnebrew reference are not persuasive for the following reasons. 
In Remarks, applicant individually attacked Kinnebrew’s reference in an obviousness type of rejection. Applicant argues that Kinnebrew’s clapping does not constitute hand waving motion. However, clapping requires the two-hand waving motion. Applicant further alleged that a ball throwing motion of the user does not involve the hand waving motion. The examiner cannot concur. The ball throwing motion of the user requires the one-hand waving motion. 
Applicant individually attacked Kubota’s reference and alleged that Kubota is not related to the hand waving motion. However, the hand waving motion to trigger the fish/creature movement is old and well known in the art. Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. Kutota’s user gesture can be modified by Bar-Zeev’s hand waving motion to have triggered the fish creatures to move away. Applicant’s claim invention is old and well known in the art. 

In Remarks, applicant separately attacked Chong in an obviousness type of rejection with applicant’s misinterpretation of Chong’s teaching in relation to the claim invention. Applicant argues in essence that there can thus be no responsive movement of the animal out of any target zone. The examiner cannot concur. Chong’s hand waving motion is generated by the hand gesture in the hand motion direction represented by the arrow 1005 of FIG. 10 or the arrow 906 of FIG. 9. Chong teaches at Paragraph 0069 that P-B will see the bombs coming through to the left-hand side or right-hand side of his head at an angle, and the bombs are considered to miss the target. P-B with his wearable device on, moves the entire body sideways to avoid to be hit by the bombs. The virtual P-B animal movement is responsive to the bomb path generated using the one-hand waving gesture. Chong’s animal movement is responsive to the user’s one-hand waving motion inherent within user’s hand motion relating to the throwing of the bomb. The claimed target zone corresponds to Chong’s target zone which is the target bomb path trajectory when the user holding the bomb and moving the bomb into a target point. 
Chong teaches that the animal is configured to move out of and away from the target zone including the target bomb zone in response to and because the user’s gesture wave movement is sensed by the at least one sensor in the target zone including the target bomb zone. The user’s hand wave movement includes the hand holding the bomb as well as throwing the bomb into a target bomb zone alone a trajectory. Meanwhile, the user’s hand wave movement is detected in the target zone when the user holding the bomb and throwing the bomb into the bomb target zone. The user’s hand wave trajectory as well as the bomb trajectory is detected in the target zone. The animal is simulated to avoid the bomb in the target zone including the bomb target zone. 
For example, Chong teaches at FIGS. 9-10 and Paragraph 0060--068 that the animal 802 moves out of and away from the target zone including the bomb 903 target zone from right hand of the display in FIG. 9 to the left hand of the display in FIG. 10 response to and because the hand wave movement 906 is sensed by the at least one camera in the target zone as the animal moves sideways to avoid being hit by the bombs (target zone). 
Chong teaches FIGS. 8-13 and at Paragraph 0038 that the creature is controlled by the CPU of the smart device and teaches at Paragraph 0074 and Paragraph 0070 that the virtual animal representing P-B escapes from being hit while the person P-A throws bomb(s) to the virtual animal representing P-B and the throw action is sensed by the sensor in the target zone (e.g., the bomb location of the bomb 903 of FIGS. 9-13 is directed by the hand motion) as Chong teaches at Paragraph 0061 that hand gesture recognition in front of the back-facing camera---P-A places one of his hands in front of the back-facing camera and performs a throwing gesture toward a particular angle aiming at P-B where the motion of hand 1004 (representing by the arrow 1005 as a waving movement) is detected by the back-facing camera of the smart device in FIG. 10.
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
Applicant attacked Kubota separately in an obviousness type of rejection when applicant completely ignored Kubota teaches an embodiment of fishes responding by swimming away from the target zone. 
Applicant misinterpreted Kutoba’s teaching in relation to the claim invention. Kubota teaches that the movement of this fish is controlled when the fish responds by swimming away based on instructions from the player. For example, the player may merely make hand gesture (trying catching the fishes) in the target zone without providing fish food, the fishes may be scared away from moving away from the target zone. The feature of fishes moving away based on the player’s hand movements have been old and well known in the art. Motoyama teaches at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water (which requires the hand waving motion) and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 

Kubota teaches at column 13, lines 40-67 that a fish moving in real-time can be expressed on the screen of the monitor 1a…the movement of this fish is controlled using a target point and the target point is updated for each predetermined number of updates according to the touch of the player on the sensor…..the fish responding by swimming away or approaching based on instructions from the player. It is shown in Kubota FIG. 16 that the player’s hand movement is detected by the touch sensor. 
Applicant failed to refer to Kinnebrew’s teaching that the virtual dog fly away is caused by the user’s hand waving motion. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly. 
Applicant failed to recognize Wagner’s teaching that the water creatures scared (swimming away and out of the target zone) by the hand movements. 
In Remarks, applicant attacked Wagner with misinterpretation of Wagner’s teaching in relation to the claim invention. Wagner’s hectic hand movements are detected by the position acquisition device and the water creatures move away or out of the target zone of the user’s hectic hand movements. 
Applicant failed to recognize the consequence when the sea creatures are scared by the user’s hand movements. However, when the sea features are scared, the sea features shall swim away from the user’s hand movements, as opposed staying in the target zone alleged by applicant. 
Wagner teaches at Paragraph 0020 and Paragraph 0067 that the sensor system can also acquire steering movements of the user and at Paragraph 0070 that the position acquisition device observes the user during the experience and the hectic movements or agitated behavior of the user 2 can be acquired….hand movements can stir up sediments in the VR world or scare water creatures and Oyagi teaches at Paragraph 0156 that a track of a motion such as waving a hand is performed when calling an animal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama);  
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota); Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner); Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong). 
Re Claim 1: 
Ahn teaches an augmented reality viewer comprising: 
at least one sensor positioned to sense a location of at least one of a plurality of real-world objects and a wave movement initiated by a user in a target zone (
Ahn teaches at Paragraph 0039 the real world is captured in real time, for example, an image captured using a camera and at Paragraph 0050 that the object information may include information about a type of a plurality of objects….an area of the object. The location information may refer to a location at which the plurality of objects is displayed in the image and at Paragraph 0052 that the AR locator may determine a type and a location of a real world object based on…the sensor information. 
Kubota teaches at column 13, lines 40-67 that a fish moving in real-time can be expressed on the screen of the monitor 1a…the movement of this fish is controlled using a target point and the target point is updated for each predetermined number of updates according to the touch of the player on the sensor…..the fish responding by swimming away or approaching based on instructions from the player. It is shown in Kubota FIG. 16 that the player’s hand movement is detected by the touch sensor. 
); 
a storage device (e.g., Ahn teaches at Paragraph 0040 that AR container may be a storage space in which information necessary for generating AR information is stored and at Paragraph 0043 that the local storage or the AR content server may provide a plurality of virtual object contents); 
a set of data on the storage device including a nomadic life object (Ahn teaches at Paragraph 0052 that virtual object content 424 including fish as a 3D graphics object may be generated); 
a processor connected to the storage device (Ahn teaches at Paragraph 0097 that the apparatus and methods used to provide an AR scene may use one or more processors and at Paragraph 0074 that object content obtaining unit 530 may obtain the at least one virtual object content from local storage); 
a display module on the storage device and executable by the processor to determine a desired display of the nomadic life object relative to the location of at least one of the real-world objects (Ahn teaches at Paragraph 0052 that the AR locator may determine a real world object of a river present in the image…Using this information the AR locator may generate information about the type of virtual object content to be mixed…virtual object content 425 including a shape and virtual object 424 including fish may be generated and at Paragraph 0062 the AR information may be provided to the user and displayed on a screen and a user and at Paragraph 0069 that AR information 420 may be displayed simultaneously with the real world image by mixing together the real world image and AR information…the ship image object content 425 is located adjacent to the fish 3D graphics object 424); 
a data stream generator on the storage device and executable by the processor to generate a data stream based on the data and the desired display (Ahn teaches at Paragraph 0039 that multimedia associated with the real world may include streaming video…an image may include a plurality of color images). 
Ahn does not explicitly teach the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream; 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display; 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects; and 
a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.

Under BRI, Kinnebrew teaches the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view); 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0100 that the virtual objects include a dog 740); 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0101-0103 that a dog is programmed to fly and the virtual dog 740 mimics the actions of a real world dog…one may snap their fingers, or one may use a hand signal, all of which the dog knows as a command to sit and at Paragraph 0105 that motions and actions set forth in FIG. 7C could be utilized to control the flying of the virtual dog. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have illuminated the virtual life object according to Kinnebrew to have modified Ahn’s augmented reality display of the one or more virtual objects to have illuminated the virtual object by the virtual of the lighted virtual image. One of the ordinary skill in the art would have provided the movement of the virtual object in the augmented reality system in response to the user input. 
Even if the claim limitation is specifically interpreted, Kubota teaches the claim limitation: 
a light generator connected to the processor to receive the data stream and generate light based on the data stream (Kubota teaches at column 12, lines 65-67 and column 13, lines 1-15 that to express the brightness of the light reflected on the fish the transparency of each polygon of the fish with parallel projected texture is changed according to how light contacts the fish. For example, light is brighter when a fish is closer to the sea surface…a light source vector is irradiated from the outside of the virtual tank at a predetermined angle); 
a display device positioned to receive the light that is generated and to display the light to the user, wherein the light creates a rendering of the nomadic life object visible to the user and rendered in accordance with the desired display (Kubota teaches at column 12, lines 65-67 and column 13, lines 1-15 that to express the brightness of the light reflected on the fish the transparency of each polygon of the fish with parallel projected texture is changed according to how light contacts the fish. For example, light is brighter when a fish is closer to the sea surface…a light source vector is irradiated from the outside of the virtual tank at a predetermined angle); 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects (
Kubota teaches at column 14, lines 40-45 that the movement of various objects (fish) can be freely simulated using a small volume of data). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have illuminated the virtual objects such as the water creatures according to Kubota to have illuminated the one or more virtual objects such as fishes to have modified Ahn and Kinnebew’s augmented reality display of the one or more virtual objects to have illuminated any kind of the one or more virtual objects using the light source. One of the ordinary skill in the art would have provided the one or more virtual objects in the augmented reality system. 
Ahn does not explicitly teaches the claim limitation that a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Motoyama teaches at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water (which requires the hand waving motion) and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Under BRI, Kinnebew/Chong in view of Bar-Zeev/Motoyama teaches the claim limitation: 
a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
 (Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion (one-hand waving motion) or clapping (two-hand waving motions) in order to instruct a virtual dog to fly (away from the target zone where the hand waving motion is detected) and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand. 
Chong’s hand waving motion is generated by the hand gesture in the hand motion direction represented by the arrow 1005 of FIG. 10 or the arrow 906 of FIG. 9. Chong teaches at Paragraph 0069 that P-B will see the bombs coming through to the left-hand side or right-hand side of his head at an angle, and the bombs are considered to miss the target. P-B with his wearable device on, moves the entire body sideways to avoid to be hit by the bombs. Chong’s animal movement is responsive to the user’s one-hand waving motion inherent within user’s hand motion relating to the throwing of the bomb. The claimed target zone corresponds to Chong’s target zone which is the target bomb path trajectory when the user holding the bomb and moving the bomb into a target point. 
Chong teaches at FIGS. 9-10 and Paragraph 0060--068 that the animal 802 moves out of and away from the bomb 903 target zone from right hand of the display in FIG. 9 to the left hand of the display in FIG. 10 response to and because the hand wave movement 906 is sensed by the at least one camera in the target zone as the animal moves sideways to avoid being hit by the bombs (target zone). 
Chong teaches at Paragraph 0038 that the creature is controlled by the CPU of the smart device and teaches at Paragraph 0074 and Paragraph 0070 that the virtual animal representing P-B escapes from being hit while the person P-A throws bomb(s) to the virtual animal representing P-B and the throw action is sensed by the sensor in the target zone as Chong teaches at Paragraph 0061 that hand gesture recognition in front of the back-facing camera---P-A places one of his hands in front of the back-facing camera and performs a throwing gesture toward a particular angle aiming at P-B where the motion of hand 1004 (representing by the arrow 1005 as a waving movement) is detected by the back-facing camera of the smart device in FIG. 10).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have mapped to the user action in the form of hand waving or finger snapping or hand throwing to have triggered the association between the user action and the movement of the virtual life object according to Kinnebrew and to have incorporated Kinnebrew’s teaching into Ahn’s augmented reality display of the one or more virtual objects to have moved the virtual object according to the user’s hand waving motion or the user’s finger snapping or the user’s hand throwing of a ball. One of the ordinary skill in the art would have provided the movement of the virtual object in the augmented reality system in response to the user hand movement. 
Even if the claim limitation is specifically interpreted, Ahn/Kubota incorporating Wagner and Oyagi teaches the claim limitation: a wave movement routine on the storage device and executable by the processor to move the nomadic life object out of and away from the target zone in response to and because the wave movement is sensed by the at least one sensor in the target zone (Kubota teaches at column 13, lines 40-67 that a fish moving in real-time can be expressed on the screen of the monitor 1a…the movement of this fish is controlled using a target point and the target point is updated for each predetermined number of updates according to the touch of the player on the sensor…..the fish responding by swimming away or approaching based on instructions from the player. It is shown in Kubota FIG. 16 that the player’s hand movement is detected by the touch sensor. 
Applicant ignored Kinnebrew’s teaching in relation to the claim invention. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly. 
Wagner’s hectic hand movements are detected by the position acquisition device and the water creatures move away or out of the target zone of the user’s hectic hand movements. 
Wagner teaches at Paragraph 0020 and Paragraph 0067 that the sensor system can also acquire steering movements of the user and at Paragraph 0070 that the position acquisition device observes the user during the experience and the hectic movements or agitated behavior of the user 2 can be acquired….hand movements can stir up sediments in the VR world or scare water creatures. 
Oyagi teaches at Paragraph 0156 that a track of a motion such as waving a hand is performed when calling an animal).
Kubota’s hand movement when incorporating Wagner’s teaching of hand movements at Paragraph 0070 and Oyagi’s teaching of hand waving at Paragraph 0156 can be modified as a hand waving movement in order to move the virtual object such as a fish. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided hand movement in the form of hand waving to have moved the water creatures such as fishes in the virtual reality or augmented reality simulation. One of the ordinary skill in the art would have been motivated to have provided hand movements in the form of hand waving in the air or on the touch screen to have moved the water creatures from one location to another location in the virtual or augmented reality environment. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the data includes a plurality of nomadic life objects, wherein the nomadic subroutine is executable by the processor to move the plurality of nomadic life objects relative to the real-world objects and relative to one another and the wave movement routine on the storage device is executable by the processor to move the plurality of nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Under BRI, Kinnebew/Chong in view of Bar-Zeev teaches the claim limitation: 
the data includes a plurality of nomadic life objects, wherein the nomadic subroutine is executable by the processor to move the plurality of nomadic life objects relative to the real-world objects and relative to one another and the wave movement routine on the storage device is executable by the processor to move the plurality of nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone (Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly (away from the target zone where the hand waving motion is detected) and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand. 
Chong teaches at FIGS. 9-10 and Paragraph 0060--068 that the animal 802 moves out of and away from the bomb 903 target zone from right hand of the display in FIG. 9 to the left hand of the display in FIG. 10 response to and because the hand wave movement 906 is sensed by the at least one camera in the target zone as the animal moves sideways to avoid being hit by the bombs (target zone). 
Chong teaches at Paragraph 0038 that the creature is controlled by the CPU of the smart device and teaches at Paragraph 0074 and Paragraph 0070 that the virtual animal representing P-B escapes from being hit while the person P-A throws bomb(s) to the virtual animal representing P-B and the throw action is sensed by the sensor in the target zone as Chong teaches at Paragraph 0061 that hand gesture recognition in front of the back-facing camera---P-A places one of his hands in front of the back-facing camera and performs a throwing gesture toward a particular angle aiming at P-B where the motion of hand 1004 (representing by the arrow 1005 as a waving movement) is detected by the back-facing camera of the smart device in FIG. 10).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have mapped to the user action in the form of hand waving or finger snapping or hand throwing to have triggered the association between the user action and the movement of the virtual life object according to Kinnebrew and to have incorporated Kinnebrew’s teaching into Ahn’s augmented reality display of the one or more virtual objects to have moved the virtual object according to the user’s hand waving motion or the user’s finger snapping or the user’s hand throwing of a ball. One of the ordinary skill in the art would have provided the movement of the virtual object in the augmented reality system in response to the user hand movement. 
Re Claim 16: 
The claim 16 is in parallel with the claim 1 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the data includes a plurality of nomadic life objects, further comprising: moving, with the processor, the plurality of nomadic life objects relative to the real-world objects and relative to one another and to move the plurality of nomadic life object out of and away from the target zone in response to and because of the wave movement being sensed by the at least one sensor in the target zone.
Re Claim 17: 
The claim 17 is in parallel with the claim 2 in a method form. The claim 17 is subject to the same rationale of rejection as the claim 2. 

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama);  
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Geisner et al. US Patent No. 9,383,823 (hereinafter Geisner). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one sensor sensing the wave movement is a camera that detects an image of a hand of the user in the target zone. 
Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Under BRI, Kinnebew in view of Bar-Zeev teaches the claim limitation that the at least one sensor sensing the wave movement is a camera that detects an image of a hand of the user in the target zone (
Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebew teaches at Paragraph 0109 that eye tracking engine 804 tracks the user gaze with respect to movements of the eye relative to the device 2 and at Paragraph 0110-0111 that input recognition engine 806 may identify actions performed by a user indicating a control or command to an executing application 850. The input action may be performed by a body part of a user, e.g., a hand or a finger…The recognition engine 806 compares skeletal model and movements associated with it derived from the captured image added to the gesture filters in an input action library to identify when a user has performed one or more gesture….Image and depth information may come from outward facing sensors captured as the user moves his or her body….At some examples, the image and depth data for the depth map are presented in the display field of view is received from cameras 113 on the front of display device 2. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand). 
Ahn/Kubota incorporating Geisner, Wagner and Oyagi teaches the claim limitation: 
that the at least one sensor sensing the wave movement is a camera that detects an image of a hand of the user in the target zone (Kubota teaches at column 13, lines 45-55 that the target point is updated for each predetermined number of interrupts or is updated according to the touch of the player on the sensor (requiring a hand movement or hand wave on the touch screen). In this method for setting the target point, processing for expressing the behavior of such living creatures as a tropical fish is relative easy. 
Kubota teaches at column 13, lines 40-67 that a fish moving in real-time can be expressed on the screen of the monitor 1a…the movement of this fish is controlled using a target point and the target point is updated for each predetermined number of updates according to the touch of the player on the sensor…..the fish responding by swimming away or approaching based on instructions from the player. It is shown in Kubota FIG. 16 that the player’s hand movement is detected by the touch sensor. 
Geisner teaches at FIG. 8C and column 16, lines 8-17 the wave movement is detected by the capture device 20 including camera 22. 
Wagner teaches at Paragraph 0070 that the position acquisition device observes the user 2 during the experience….hand movements can stir up sediments in the VR world or scare water creatures and Oyagi teaches at Paragraph 0156 that a track of a motion such as waving a hand is performed when calling an animal).
Kubota’s hand movement when incorporating Wagner’s teaching at Paragraph 0070 and Oyagi Paragraph 0156 can be modified as a hand waving movement to move the virtual object such as a fish. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided hand movement such as hand wave to have moved the water creatures such as fishes in the virtual reality simulation. One of the ordinary skill in the art would have been motivated to have provided hand movements to have moved the water creatures from one location to another location. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the at least one sensor sensing the wave movement is a camera that detects an image of a hand of the user.
The claim 19 is in parallel with the claim 4 in a method form. The claim 19 is subject to the same rationale of rejection as the claim 4. 

Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of 
Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 

Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Imai et al. US Patent No. 2019/0321728 (hereinafter Imai). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a handheld controller, wherein the sensor is mounted to a handheld controller that is held in a hand of the user to sense the hand of the user in the target zone. 
Imai teaches that a handheld controller, wherein the sensor is mounted to a handheld controller that is held in a hand of the user to sense the hand of the user in the target zone(Imai teaches at Paragraph 0050 that the operation device 3 includes a motion sensor to sense various motions of a player). 
It would have been obvious to one of the ordinary skill in the art to have provided an operation device to have controlled the movement of the fishes. One of the ordinary skill in the art would have been motivated to have provided a controller for controlling the movement of virtual objects in the virtual space. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that an artificial intelligence system on the storage device and executable with the processor to: 
sense a wave movement; 
associate, in response to sensing the wave movement, the movement of the nomadic life object with the wave movement as an artificial intelligence cluster, 
determine a parameter that exists at a first time when the action is sensed, 
associate, in response to the determining of the parameter at the first time, the parameter that exists at the first time with the artificial intelligence cluster; 
sense a parameter at a second time; 
determine, in response to the determining of the parameter at the second time, whether the parameter at the second time is the same as the parameter at the first time; and 
if the determination is made that the parameter at the second time is the same as the parameter at the second first time then executing the wave movement routine in response to the determination that is made that the parameter at the second time is the same as the parameter at the first time.
Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew in view of Bar-Zeev teaches the claim limitation: 
that an artificial intelligence system on the storage device and executable with the processor to: sense a wave movement; associate, in response to sending the wave movement, the movement of the nomadic life object with the wave movement as an artificial intelligence cluster (Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew teaches at Paragraph 0116 that the learning engine 845 may update a definition of a virtual object to include new input actions which enable new or existing functionality. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand), determine a parameter that exists at a first time when the action is sensed, associate, in response to the determining of the parameter at the first time, the parameter that exists at the first time with the artificial intelligence cluster; sense a parameter at a second time; determine, in response to the determining of the parameter at the second time, whether the parameter at the second time is the same as the parameter at the first time; and if the determination is made that the parameter at the second time is the same as the parameter at the first time then executing the wave movement routine  in response to the determination that is made that the parameter at the second time is the same as the parameter at the first time(Bar-Zeev teaches at Paragraph 0088 of the provisional that upon detecting a hand waving gesture to signal the virtual falcon 432 or the virtual drone 434 to fly away, the virtual falcon 432 flies away and fades out in the AR/VR scene or the virtual drone 434 flies to a corner. 
Kinnebrew teaches at Paragraph 0123 that changes in the physics parameters of a virtual object from the physics engine libraries 888 and changes to the object physical properties from the physical properties libraries 882 can be accessed by the processing unit 4 to make modifications to user objects and at Paragraph 0128 that the user’s gaze, orientation and location may determine the user’s field of view and what objects are within the user’s field of view and at Paragraph 0131 that whether an object is to be rendered depends on where the user is looking and their position relative to the virtual objects and at Paragraph 0134 that the system 10 listens and observes user actions, interactions and movements within an environment and at Paragraph 0137 that the action/function association is not made until a pattern emerges between the input actions and responses…actions may be stored and submitted to a method which determines whether or not there has been a sufficient frequency and correlation between a response to the input action to create a learned response for an object and at Paragraph 0139 that frequency of occurrence between the actions and the functions may be one method of making this determination. 
Kinnebew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand). 
Ahn/Kubota incorporating Wagner and Oyagi teaches the claim limitation: 
that an artificial intelligence system on the storage device and executable with the processor to: 
sense a wave movement; 
associate, in response to sensing the wave movement, the movement of the nomadic life object with the wave movement as an artificial intelligence cluster, 
determine a parameter that exists at a first time when the action is sensed, 
associate, in response to the determining of the parameter at the first time, the parameter that exists at the first time with the artificial intelligence cluster; 
sense a parameter at a second time; 
determine, in response to the determining of the parameter at the second time, whether the parameter at the second time is the same as the parameter at the first time; and 
if the determination is made that the parameter at the second time is the same as the parameter at the second first time then executing the wave movement routine in response to the determination that is made that the parameter at the second time is the same as the parameter at the first time (
Kubota teaches at column 13, lines 45-55 that the target point is updated for each predetermined number of interrupts or is updated according to the touch of the player on the sensor (requiring a hand movement or hand wave on the touch screen). In this method for setting the target point, processing for expressing the behavior of such living creatures as a tropical fish is relative easy. 
Kubota teaches at column 13, lines 40-67 that a fish moving in real-time can be expressed on the screen of the monitor 1a…the movement of this fish is controlled using a target point and the target point is updated for each predetermined number of updates according to the touch of the player on the sensor…..the fish responding by swimming away or approaching based on instructions from the player. It is shown in Kubota FIG. 16 that the player’s hand movement is detected by the touch sensor. 
Wagner teaches at Paragraph 0070 that hand movements can stir up sediments in the VR world or scare water creatures and Oyagi teaches at Paragraph 0156 that a track of a motion such as waving a hand is performed when calling an animal).
Kubota’s hand movement when incorporating Wagner’s teaching at Paragraph 0070 and Oyagi Paragraph 0156 can be modified as a hand waving movement to move the virtual object such as a fish. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided hand movement such as hand wave to have moved the water creatures such as fishes in the virtual reality simulation. One of the ordinary skill in the art would have been motivated to have provided hand movements to have moved the water creatures from one location to another location. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the sensor is mounted to a handheld controller that is held in a hand of the user to sense the hand of the user in the target zone.
The claim 20 is in parallel with the claim 5 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 5. 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 16 except additional claim limitation of sensing, with the at least one sensor, the wave movement; associating, with the processor, in response to sending the wave movement, the movement of the nomadic life object with the wave movement as an artificial intelligence cluster; determining, with the at least one processor, a parameter that exists at a first time when the action is sensed; associating, with the processor, in response to the determining of the parameter at the first time, the parameter that exists at the first time with the artificial intelligence cluster; sensing, with the at least one sensor, in response to the determining of the parameter at the second time, a parameter at a second time; determining, with the processor, whether the parameter at the second time is the same as the parameter at the first time; and if the determination is made that the parameter at the second time is the same as the parameter at the first time then executing the movement of the nomadic life object in response to the determination that is made that the parameter at the second time is the same as the parameter at the first time.
The claim 21 is in parallel with the claim 6 in a method form. The claim 21 is subject to the same rationale of rejection as the claim 6. 

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong)l 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Jones et al. US-PGPUB No. 2021/0142582 (hereinafter Jones).  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the at least one sensor includes an eye tracking camera, wherein the first and second parameters are each a gaze direction as determined by eye tracking of the user using the eye tracking camera. 
However, Kinnebrew/Jones teaches the claim limitation that the at least one sensor includes an eye tracking camera, wherein the first and second parameters are each a gaze direction as determined by eye tracking of the user using the eye tracking camera (Kinnebrew teaches at Paragraph 0123 that changes in the physics parameters of a virtual object from the physics engine libraries 888 and changes to the object physical properties from the physical properties libraries 882 can be accessed by the processing unit 4 to make modifications to user objects and at Paragraph 0128 that the user’s gaze, orientation and location may determine the user’s field of view and what objects are within the user’s field of view and at Paragraph 0131 that whether an object is to be rendered depends on where the user is looking and their position relative to the virtual objects and at Paragraph 0134 that the system 10 listens and observes user actions, interactions and movements within an environment and at Paragraph 0137 that the action/function association is not made until a pattern emerges between the input actions and responses…actions may be stored and submitted to a method which determines whether or not there has been a sufficient frequency and correlation between a response to the input action to create a learned response for an object and at Paragraph 0139 that frequency of occurrence between the actions and the functions may be one method of making this determination. 
Kinnebew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhandJones teaches at FIGS. 1-5 and Paragraph 0039 that how the object is lit and at Paragraph 0043 that eye tracking of one or both viewer’s eyes may be performed to measure the point of the viewer’s gaze and at Paragraph 0096 that a wave of the hand in the glove 1070 may be interpreted to represent a command to rotate or move a virtual object and at Paragraph 0066 highlighting the next object to be manipulated and Claim 19 reciting the second view of the first real-world object comprise light from the first real-world object passing through the display).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated HMD of Jones to have modified Ahn and Kubota’s display to have allow the user to visualize the real-world objects via the see-through display of the HMD. One of the ordinary skill in the art would have been motivated to have provided HMD as a display device in a virtual or augmented reality application. 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that the action is a wave motion initiated by the user and the first and parameters are each a gaze direction of the user.
The claim 22 is in parallel with the claim 7 in a method form. The claim 22 is subject to the same rationale of rejection as the claim 7. 

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Imai et al. US Patent No. 2019/0321728 (hereinafter Imai). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that there are a plurality of nomadic life objects and the nomadic subroutine is executable by the processor to move the plurality of nomadic life object relative to the real-world objects, further comprising: a personal assistant module on the storage device and executable with the processor to: select a personal assistant nomadic life object among the plurality of nomadic life objects; and move at least one of the nomadic life objects other than the personal assistant nomadic life objects with the personal assistant nomadic life object in response to an instruction by the user.
Imai teaches the claim limitation: 
that there are a plurality of nomadic life objects and the nomadic subroutine is executable by the processor to move the plurality of nomadic life object relative to the real-world objects, further comprising: a personal assistant module on the storage device and executable with the processor to: select a personal assistant nomadic life object among the plurality of nomadic life objects; and move at least one of the nomadic life objects other than the personal assistant nomadic life objects with the personal assistant nomadic life object in response to an instruction by the user (Imai teaches at Paragraph 0062 that an HP parameter associated with the fish object is changed according to a movement direction of the fish object moving together with the fishhook objet and a position or an inclination of the fishing rod object).
Kubota’s hand movement when incorporating Wagner’s teaching at Paragraph 0070 and Oyagi Paragraph 0156 can be modified as a hand waving movement to move the virtual object such as a fish. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided hand movement such as hand wave to have moved the water creatures such as fishes in the virtual reality simulation. One of the ordinary skill in the art would have been motivated to have provided hand movements to have moved the water creatures from one location to another location. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 16 except additional claim limitation of moving, with the processor, a plurality of nomadic life object relative to the real-world objects; selecting, with the processor, a personal assistant nomadic life object among the plurality of nomadic life objects; and moving, with the processor, at least one of the nomadic life objects other than the personal assistant nomadic life objects with the personal assistant nomadic life object in response to an instruction by the user.
The claim 23 is in parallel with the claim 8 in a method form. The claim 23 is subject to the same rationale of rejection as the claim 8. 

Claims 9-10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Cossairt et al. US-PGPUB No. 2021/0158627 (hereinafter Cossairt) and Lee US-PGPUB No. 2020/0409528 (hereinafter Lee). 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the nomadic life object is a fish of a first type, further comprising: a movement module on the storage device and executable with the processor to articulate a body of the fish in a first back-and-forth manner to move the fish of the first type out of the target zone. 
However, Lee in view of Cossairt/Motoyama teaches the claim limitation that the nomadic life object is a fish of a first type, further comprising: a movement module on the storage device and executable with the processor to articulate a body of the fish in a first back-and-forth manner to move the fish of the first type out of the target zone (
Motoyama teaches at Paragraph 0136 that display control is performed to control the movement of the fish 14 based on a result of the hit check process and at Paragraph 0165 that the fish randomly swims and at Paragraph 0163 that the creature swims around or follows the player or makes the other like actions and at Paragraph 0181 that the virtual 3D image showing the fish 14 and the fish 15 swimming under the sea surface. Thus the player can experience virtual reality simulating the living fish 14 moving on the hands 20 or swimming in the container 22 and at Paragraph 0186 that the user moves the hands 20 and the fish 14 follow the movement of the hands 20 and at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Lee teaches at FIG. 4B, FIG. 5 and Paragraph 0026 that a school of fish is position, each of which may swim in different directions and at different speeds. As FIG. 4B shows, fish 2008 is swimming toward the right, whereas fish 2005 is swimming toward the upper left and Cossairt teaches at FIG. 11 that fish swimming direction corresponds to the user’s movement direction). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have simulated a school of fish swimming toward right and a school of fish swimming toward left in a back-and-forth manner. One of the ordinary skill in the art would have been motivated to have controlled the fish movements in a back-and-forth manner. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that the movement module is executable with the processor to: articulate a body of a fish of a second type in a second back-and-forth manner that is different from the first back-and-forth manner to move the fish of the second type out of the target zone. 
However, Lee in view of Cossairt/Motoyama teaches the claim limitation that the movement module is executable with the processor to: articulate a body of a fish of a second type in a second back-and-forth manner that is different from the first back-and-forth manner to move the fish of the second type out of the target zone (Motoyama teaches at Paragraph 0136 that display control is performed to control the movement of the fish 14 based on a result of the hit check process and at Paragraph 0165 that the fish randomly swims and at Paragraph 0163 that the creature swims around or follows the player or makes the other like actions and at Paragraph 0181 that the virtual 3D image showing the fish 14 and the fish 15 swimming under the sea surface. Thus the player can experience virtual reality simulating the living fish 14 moving on the hands 20 or swimming in the container 22 and at Paragraph 0186 that the user moves the hands 20 and the fish 14 follow the movement of the hands 20 and at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Lee teaches at FIG. 4B, FIG. 5 and Paragraph 0026 that a school of fish is position, each of which may swim in different directions and at different speeds. As FIG. 4B shows, fish 2008 is swimming toward the right, whereas fish 2005 is swimming toward the upper left and Cossairt teaches at FIG. 11 that fish swimming direction corresponds to the user’s movement direction). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have simulated a school of fish swimming toward right and a school of fish swimming toward left in a back-and-forth manner. One of the ordinary skill in the art would have been motivated to have controlled the fish movements in a back-and-forth manner. 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the nomadic life object is a fish of a first type, further comprising: articulating, with the processor, a body of the fish in a first back-and-forth manner to move the fish of the first type out of the target zone.
The claim 24 is in parallel with the claim 9 in a method form. The claim 24 is subject to the same rationale of rejection as the claim 9. 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 24 except additional claim limitation that articulating, with the processor, a body of a fish of a second type in a second back-and-forth manner that is different from the first back-and-forth manner to move the fish of the second type out of the target zone.
The claim 25 is in parallel with the claim 10 in a method form. The claim 25 is subject to the same rationale of rejection as the claim 10. 
Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Cossairt et al. US-PGPUB No. 2021/0158627 (hereinafter Cossairt) and Lee US-PGPUB No. 2020/0409528 (hereinafter Lee) and Piemonte et al. US-PGPUB No. 2019/0318540 (hereinafter Piemonte). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the movement module is executable with the processor to: sense, with the at least one sensor, a slow hand movement of a hand of the user in the target zone; articulate the body of the fish in the first back-and-forth manner at a low speed in the target zone in response to the slow speed of the hand movement; sense, with the at least one sensor, a fast hand movement of the hand of the user; and articulate the body of the fish in the first back-and-forth manner at a high speed out of the target zone in response to the fast speed of the hand movement.
Cossairt in view of Piemonte and Motoyama teaches the claim limitation that claim limitation that the movement module is executable with the processor to: sense, with the at least one sensor, a slow hand movement of a hand of the user in the target zone; articulate the body of the fish in the first back-and-forth manner at a low speed in the target zone in response to the slow speed of the hand movement; sense, with the at least one sensor, a fast hand movement of the hand of the user; and articulate the body of the fish in the first back-and-forth manner at a high speed out of the target zone in response to the fast speed of the hand movement (Cossairt teaches at FIG. 11 and Paragraph 0072 that fish swimming direction corresponds to the user’s movement direction and Piemonte teaches at Paragraph 0031 that a visible 3D goldfish 310 interposed with underlying real-life media….with goldfish 210 moving based on relocation and/or reorientation of the communication device…device GPS or other determined location and orientation as determined from gyroscope, speed as determined from accelerometer can be used to more realistically position augmented elements in underlying real-world media. 
Motoyama teaches at Paragraph 0136 that display control is performed to control the movement of the fish 14 based on a result of the hit check process and at Paragraph 0165 that the fish randomly swims and at Paragraph 0163 that the creature swims around or follows the player or makes the other like actions and at Paragraph 0181 that the virtual 3D image showing the fish 14 and the fish 15 swimming under the sea surface. Thus the player can experience virtual reality simulating the living fish 14 moving on the hands 20 or swimming in the container 22 and at Paragraph 0186 that the user moves the hands 20 and the fish 14 follow the movement of the hands 20 and at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Motoyama teaches at Paragraph 0136-0143 that fish within a predetermined range from the hands 20 is searched for…for fish determined to be projected onto the hands 20, display control is performed in such a manner that the fish that is the display object is projected onto the hands 20…the display control is performed to move the fish toward the hands 20….when the fish is outside the predetermined range, the display control such as movement control on fish is performed in such a manner that the fish escapes from the hands 20). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have simulated a school of fish swimming toward right and a school of fish swimming toward left in a back-and-forth manner. One of the ordinary skill in the art would have been motivated to have controlled the fish movements in a back-and-forth manner. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the movement module is executable with the processor to: move the first fish to stay close to the hand when the hand moves at the slow speed and due to the slow speed, and move the first fish to flee the hand when the hand moves at the fast speed and due to the fast speed.
Cossairt in view of Piemonte and Motoyama teaches the claim limitation that claim limitation that the movement module is executable with the processor to: move the first fish to stay close to the hand when the hand moves at the slow speed and due to the slow speed, and move the first fish to flee the hand when the hand moves at the fast speed and due to the fast speed (Cossairt teaches at FIG. 11 and Paragraph 0072 that fish swimming direction corresponds to the user’s movement direction and Piemonte teaches at Paragraph 0031 that a visible 3D goldfish 310 interposed with underlying real-life media….with goldfish 210 moving based on relocation and/or reorientation of the communication device…device GPS or other determined location and orientation as determined from gyroscope, speed as determined from accelerometer can be used to more realistically position augmented elements in underlying real-world media. Motoyama teaches at Paragraph 0136 that display control is performed to control the movement of the fish 14 based on a result of the hit check process and at Paragraph 0165 that the fish randomly swims and at Paragraph 0163 that the creature swims around or follows the player or makes the other like actions and at Paragraph 0181 that the virtual 3D image showing the fish 14 and the fish 15 swimming under the sea surface. Thus the player can experience virtual reality simulating the living fish 14 moving on the hands 20 or swimming in the container 22 and at Paragraph 0186 that the user moves the hands 20 and the fish 14 follow the movement of the hands 20 and at FIGS. 4 and 6B Paragraph 0190 and Paragraph 0206-0208 that the hands 20 are pulled out from the water and the fish 15 and fish 16 are determined to have been failed to be caught and thus have escaped from the target zone A1. 
Motoyama teaches at Paragraph 0136-0143 that fish within a predetermined range from the hands 20 is searched for…for fish determined to be projected onto the hands 20, display control is performed in such a manner that the fish that is the display object is projected onto the hands 20…the display control is performed to move the fish toward the hands 20….when the fish is outside the predetermined range, the display control such as movement control on fish is performed in such a manner that the fish escapes from the hands 20). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have simulated a school of fish swimming toward right and a school of fish swimming toward left in a back-and-forth manner. One of the ordinary skill in the art would have been motivated to have controlled the fish movements in a back-and-forth manner. 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 25 except additional claim limitation of sensing, with the at least one sensor, a slow hand movement of a hand of the user in the target zone; articulating, with the processor, the body of the fish in the first back-and-forth manner at a low speed [out of the target zone?] in response to the slow speed of the hand movement; sensing, with the at least one sensor, a fast hand movement of the hand of the user; and articulating, with the processor, the body of the fish in the first back-and-forth manner at a high speed out of the target zone in response to the fast speed of the hand movement.
The claim 26 is in parallel with the claim 11 in a method form. The claim 26 is subject to the same rationale of rejection as the claim 11. 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 26 except additional claim limitation that moving, with the processor, the first fish to stay close to the hand when the hand moves at the slow speed and due to the slow speed; and moving, with the processor, the first fish to flee the hand when the hand moves at the fast speed and due to the fast speed. 
The claim 27 is in parallel with the claim 12 in a method form. The claim 27 is subject to the same rationale of rejection as the claim 12. 

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the display device displays the light that is generated to the user while the user views at least one of the real-world objects.
Kinnebrew/Kubota further teaches the claim limitation that the display device displays the light that is generated to the user while the user views at least one of the real-world objects (Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0101-0103 that a dog is programmed to fly and the virtual dog 740 mimics the actions of a real world dog…one may snap their fingers, or one may use a hand signal, all of which the dog knows as a command to sit and at Paragraph 0105 that motions and actions set forth in FIG. 7C could be utilized to control the flying of the virtual dog. 
Kubota teaches at column 12, lines 65-67 and column 13, lines 1-15 that to express the brightness of the light reflected on the fish the transparency of each polygon of the fish with parallel projected texture is changed according to how light contacts the fish. For example, light is brighter when a fish is closer to the sea surface…a light source vector is irradiated from the outside of the virtual tank at a predetermined angle); 
a nomadic subroutine on the storage device and executable by the processor to move the nomadic life object relative to the real-world objects (Kubota teaches at column 14, lines 40-45 that the movement of various objects (fish) can be freely simulated using a small volume of data). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have illuminated the virtual objects such as the water creatures according to Kubota to have illuminated the virtual objects such as fishes to have modified Ahn’s augmented reality display of the virtual objects to have illuminated the virtual objects using the light source. One of the ordinary skill in the art would have performed animation of the virtual objects in the augmented reality system.  
Re Claim 28: 
The claim 28 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the display device displays the light that is generated to the user while the views at least one of the real-world objects.
The claim 28 is in parallel with the claim 13 in a method form. The claim 28 is subject to the same rationale of rejection as the claim 13. 

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Jones et al. US-PGPUB No. 2021/0142582 (hereinafter Jones).  
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the display device is a see-through display device that allows light from the at least one real-world objects to reach an eye of the user.  
However, Kinnebrew/Jones teaches the claim limitation that the display device is a see-through display device that allows light from the at least one real-world objects to reach an eye of the user (Kinnebrew teaches at Paragraph 0084 that light-guide optical element 112 transmits light from micro-display 120 to the eye of the user waring head mounted display device 2…allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro-display 120. 
Kinnebrew teaches at Paragraph 0064 that the micro-display 120 projects the image of the virtual object through lens system 122 which may direct the image light onto reflecting element 124 which directs the light into light guide optical element 112…which directs the light of the virtual image to a partially reflecting element 124b which combines the virtual image view with the natural or actual direct view and at Paragraph 0101-0103 that a dog is programmed to fly and the virtual dog 740 mimics the actions of a real world dog…one may snap their fingers, or one may use a hand signal, all of which the dog knows as a command to sit and at Paragraph 0105 that motions and actions set forth in FIG. 7C could be utilized to control the flying of the virtual dog. 
Jones teaches at FIGS. 1-5 and Paragraph 0039 that how the object is lit and at Paragraph 0043 that eye tracking of one or both viewer’s eyes may be performed to measure the point of the viewer’s gaze and at Paragraph 0096 that a wave of the hand in the glove 1070 may be interpreted to represent a command to rotate or move a virtual object and at Paragraph 0066 highlighting the next object to be manipulated and Claim 19 reciting the second view of the first real-world object comprise light from the first real-world object passing through the display).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated HMD of Jones to have modified Ahn and Kubota’s display to have allow the user to visualize the real-world objects via the see-through display of the HMD. One of the ordinary skill in the art would have been motivated to have provided HMD as a display device in a virtual or augmented reality application. 
Re Claim 29: 
The claim 29 encompasses the same scope of invention as that of the claim 28 except additional claim limitation that the display device is a see-through display device that allows light from the at least one real-world objects to reach an eye of the user.
The claim 29 is in parallel with the claim 14 in a method form. The claim 29 is subject to the same rationale of rejection as the claim 14. 

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. US-PGPUB No. 2013/0278633 (hereinafter Ahn) in view of Bar-Zeev et al. US-PGPUB No. 2020/0098188 (hereinafter Bar-Zeev based on the provisional application 62/735,291’s filing date); 
Motoyama et al. US-PGPUB No. 2018/0191990 (hereinafter Motoyama); 
Kinnebrew et al. US-PGPUB No. 2013/0342571 (hereinafter Kinnebrew); Chong et al. US-PGPUB No. 2019/0196690 (hereinafter Chong); 
Kubota US Patent No. 6,538,655 (hereinafter Kubota) and Wagner US-PGPUB No. 2020/0356161 (hereinafter Wagner) and Oyagi et al. US-PGPUB No. 2012/0075501 (hereinafter Oyagi) and Jones et al. US-PGPUB No. 2021/0142582 (hereinafter Jones) and Imai et al. US Patent No. 2019/0321728 (hereinafter Imai)
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a head-worn structure shaped to be worn on a head of the user, wherein the display device is mounted to the head-worn structure and the at least one sensor is of a kind that is suitable to sense movement of the display device due to movement of a head of the user; and a position adjustment module, executable by the processor, to adjust a location of the nomadic life object so that, within a view of the user, the nomadic life object remains stationary relative to the at least one real-world object.
However, Kinnebrew/Jones view of Imai teaches the claim limitation that that a head-worn structure shaped to be worn on a head of the user, wherein the display device is mounted to the head-worn structure and the at least one sensor is of a kind that is suitable to sense movement of the display device due to movement of a head of the user; and a position adjustment module, executable by the processor, to adjust a location of the nomadic life object so that, within a view of the user, the nomadic life object remains stationary relative to the at least one real-world object (Kinnebew teaches at Paragraph 0109 that eye tracking engine 804 tracks the user gaze with respect to movements of the eye relative to the device 2 and at Paragraph 0110 that input recognition engine 806 may identify actions performed by a user indicating a control or command to an executing application 850. The input action may be performed by a body part of a user, e.g., a hand or a finger…The recognition engine 806 compares skeletal model and movements associated with it derived from the captured image added to the gesture filters in an input action library to identify when a user has performed one or more gesture. 
Kinnebrew teaches at Paragraph 0134 that moving a virtual object by pushing the object….using a hand waving motion or clapping in order to instruct a virtual dog to fly and at Paragraph 0135 that finger snapping can be associated with a different known function—making the dog fetch and at Paragraph 0139 that a user may throw a virtual ball to the virtual dog to create a response of having the dog retrieve the ball. The act of throwing the ball may be overhand.
Imai teaches at Paragraph 0062 that an HP parameter associated with the fish object is changed according to a movement direction of the fish object moving together with the fishhook objet and a position or an inclination of the fishing rod object. 
Jones teaches at FIGS. 1-5 and Paragraph 0039 that how the object is lit and at Paragraph 0043 that eye tracking of one or both viewer’s eyes may be performed to measure the point of the viewer’s gaze and at Paragraph 0096 that a wave of the hand in the glove 1070 may be interpreted to represent a command to rotate or move a virtual object and at Paragraph 0066 highlighting the next object to be manipulated and Claim 19 reciting the second view of the first real-world object comprise light from the first real-world object passing through the display).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated HMD of Jones to have modified Ahn and Kubota’s display to have allow the user to visualize the real-world objects via the see-through display of the HMD. One of the ordinary skill in the art would have been motivated to have provided HMD as a display device in a virtual or augmented reality application. It would have been obvious to have modified Jones’ virtual object to have incorporated the fish objects of Imai so that the fish objects can be rotated or moved by the user’s hand wave as well according to Jones. One of the ordinary skill in the art would have been motivated to have moved any virtual objects including the fish objects. 
Re Claim 30: 
The claim 30 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that sensing, with the at least one sensor, movement of the display device due to movement of a head of the user; and adjusting a location of the nomadic life object so that, within a view of the user, the nomadic life object remains stationary relative to the at least one real-world object.
The claim 30 is in parallel with the claim 15 in a method form. The claim 30 is subject to the same rationale of rejection as the claim 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613